The opinion of the Court was delivered by
Willard, A. J.
The counsel for defendants requested the Court to charge “that in absence of special circumstances making it necessary, it is under no obligation to stop its engines and trains at the crossing of a public highway.” The Court declined so to charge, and the counsel for defendants excepted. This proposition is somewhat obscure from the use of the word “ stop.” To stop ordinarily signifies to cease from some particular motion, although it is sometimes used in a loose sense as equivalent to slackening speed. In either sense the proposition is correct, and if involved in the case ought to have been charged.
The charge of the Court appears to us to be in some respects inconsistent with the terms of the proposition just stated, and to that extent erroneous.
*409The Court charged as follows: “ The plaintiff and some witnesses in his behalf judged the speed of the train was twelve or fifteen miles an hour. If the defendants were running their trains upon such a locality as stated by the plaintiff, were they exercising due care?” The effect of this charge was clearly to convey to the jury the idea that they were at liberty to consider running at that rate, at that locality, to be in itself negligence. It is possible that the ease in their minds may have turned on this proposition. The question is then fairly raised whether such construction was correct.
The evidence shows that at the place in question the railroad crossed a public highway. ' It does not appear that such crossing was in the compactly built portion of a city. It can only be considered, therefore, as the ordinary case of a highway crossed by a railroad. As to such a locality we said in this ease (as reported in 5 S. C., 221, in reference to the charge upon a former trial,) that “ the charge assigns as the reason of this rule that the defendants were bound to slacken their speed so as to prevent an accident occurring. This assumes that there was a legal obligation to slacken the speed of the train at the time and place of the accident. There was no such legal obligation. If they were bound to slacken their speed at that time and place it was because special circumstances existed rendering that course necessary under the rule of law imposing due and ordinary care upon the defendants. As to the existence of such a necessity, it was the duty of the jury to determine as matter of fact.”
The effect of this decision was that the fact that the servants of the defendants, controlling the motion of the train, were aware that the train was approaching the crossing of a highway, placed them under no legal obligation or duty to slacken the speed of the train from its ordinary speed at other points. Consequently, negligence could not be imputed to them for failing so to do. If, however, it was brought to their knowledge, as they are reasonably chargeable with knowledge, that the train was likely to encounter an obstruction at such crossing for some special reason, then they were bound to use special means in view of such special circumstances ; and as to the fitness and reasonable sufficiency of such special means the jury was competent to judge.
The foundation of negligence is some legal duty or obligation. As to the existence of such obligation the Court judges. Where the obligation is of a general nature that may be satisfied in a *410variety of modes. The jury judges of the reasonable propriety of the means adopted for conforming to its requirements. A jury is as much bound to keep themselves within the limits of the law in determining an issue of negligence as in passing upon any other issue of fact, and the Court ought to see that they are instructed as to the nature of the legal duty laying at the foundation of the charge of negligence whenever specifically requested so to do.
There was no evidence in the case that justified the jury in finding that there was negligence in the mere fact of the speed at which the train was running at the time and place of the occurrence. The charge doubtless created an opposite idea in the minds of the jury which may have influenced their conduct, and for this reason there ought to be a new trial.
Moses, C. J., and Wright, A. J., concurred.